Citation Nr: 1604617	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for degenerative disc disease status post hemilaminectomy, to include as secondary to service-connected ankle and knee disabilities.

2. Entitlement to a disability rating in excess of 10 percent for a residual surgical scar of the right lower back/flank, to include on an extraschedular basis.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to October 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2005, October 2008, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for partial remand (JMR), vacating the portion of a November 2011 Board decision that denied entitlement to TDIU and remanding the matter for further development consistent with the JMR.

These claims were last before the Board in February 2014, when they were remanded for additional development, to include considering the issue of a higher rating for a residual surgical scar on an extraschedular basis. Entitlement to an extraschedular rating was denied in a February 2015 Supplemental Statement of the Case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The issues of service connection for degenerative disc disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's residual surgical scar of the right lower back/flank is tender but is not unstable and does not have any disabling effects.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a residual surgical scar of the right lower back/flank have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118(a), Diagnostic Codes (DCs) 7804, 7805 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A March 2011 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of his residual surgical scar. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Although the letter was sent after the initial adjudication of the Veteran's claim, the timing defect was cured when the RO readjudicated the claim in the September 2013 Statement of the Case (SOC) and the February 2015 Supplemental SOC (SSOC). See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006). The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), private medical records (PMRs), and Social Security Administration (SSA) records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The July 2008 and May 2011 VA examiners reviewed the Veteran's VAMRs and other pertinent documents, conducted physical examinations of the Veteran, and clearly indicated the Veteran's present level of disability. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The examination reports are adequate to determine the issues on appeal. See id.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's residual surgical scar of the right lower back/flank has been evaluated as 10 percent disabling under DC 7804 (scar, unstable or painful). 38 C.F.R. § 4.118.

DC 7804 (unstable or painful scars) sets forth the following disability ratings: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful. Id.

According to DC 7804 Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar." Id.

DC 7805 provides that scars may be rated on disabling effects not considered in DCs 7800 to 7804. Id. (DCs 7800 to 7802 refer to burn scars, so are not applicable to this Veteran).

In December 2006, the Veteran had an iliac bone graft for his service-connected left ankle fusion. See VAMRs.

A July 2008 VA examiner noted the Veteran had a scar on the right buttocks and hip area from a donor site for the bone graft. The scar was described as 5 inches and tender to palpation. There was no adherence to underlying tissue, and the texture was the same as surrounding skin. The scar was not unstable, there was no elevation or depression, and it was described as superficial and not deep. There was no inflammation, edema, or keloid formation, nor was there induration or inflexibility. The scar did not cause any limitation of function or disfigurement.

The May 2011 VA examiner noted the Veteran had a scar on the right posterior pelvis/iliac crest, which measured 14 centimeters long by 2 centimeters wide. The scar was slightly depressed. The examiner noted there was slight tenderness to palpation, but no adherence to underlying tissue, limitation of motion or loss of function due to the scar, underlying soft tissue damage, skin ulceration or breakdown over the scar, or underlying tissue loss. The examiner also noted the scar was not elevated, it was the same color as the Veteran's normal skin, the textured of the scarred area was normal, and the scar did not have induration or inflexibility.

Because the Veteran only has one tender residual surgical scar on his right lower back/flank, he is already assigned the maximum criteria under DC 7804. There is also no evidence that the surgical scar results in disabling effects not considered under DC 7804.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and entitlement to a disability rating in excess of 10 percent for a residual surgical scar on the right lower back/flank is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has also considered whether the evaluation of the Veteran's service-connected residual surgical scar on the right lower back/flank should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected scar and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The symptoms associated with the Veteran's scar - tenderness to palpation - are addressed by the rating criteria. 38 C.F.R. § 4.1118, DC 7804, 7805.

Thus, the rating criteria reasonably describe the limitations associated with the Veteran's residual surgical scar. The Veteran does not have any symptoms associated with this disability that have been left uncompensated or unaccounted for by his assigned schedular rating. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 10 percent for a residual surgical scar of the right lower back/flank, to include on an extraschedular basis, is denied.


REMAND

The October 2014 degenerative disc disease examination report failed to discuss evidence potentially favorable to the Veteran's claim, therefore an addendum should be obtained on remand.

Because the service connection claim could have an impact on the Veteran's claim for TDIU, these issues are inextricably intertwined and TDIU must again be deferred. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. Then return the claims file to the VA examiner who performed the October 2014 examination for an addendum opinion. The VA examiner must opine as to whether the Veteran's back disability relates to service. If the examiner is not available, a different examiner may provide the requested opinions. The entire claims file, to include a copy of this REMAND, should be made available to the VA examiner, who must note its review.

a. The VA examiner must opine as to whether the Veteran's current back disability was caused OR AGGRAVATED (CHRONICALLY WORSENED) by his service-connected ankle and knee disabilities, TO ESPECIALLY INCLUDE HIS COMPLAINTS OF LIMPING, or if it otherwise relates to service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to: 

November 1976 and August 1984 Reports of Medical Examination and History, indicating normal back and denying recurrent back pain.

March 2004 Discussion Paper for The Workplace Safety and Insurance Appeals Tribunal, titled "Limping and Back Pain."

March 2007 Veteran's Statement that the injury to his back was caused by weakness and deformity in his knees and ankle.

May 2011 General Medical Examination Report.

September 2014 VA Examination Report.

December 2015 Brief.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for degenerative disc disease status post hemilaminectomy, to include as secondary to service-connected ankle and knee disabilities, and entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


